Citation Nr: 0636789	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active service from February 1962 to July 
1965.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted a copy of a September 2004 
audiogram performed by a private audiologist.  The graph of 
the audiological evaluation includes elevated puretone 
thresholds of 75 decibels at 4000 Hertz in both ears.  The 
veteran has offered statements and testimony documenting his 
exposure to noise in service.  He contends that his exposure 
to extreme noise while serving aboard the aircraft carrier, 
USS Forrestal, damaged his hearing.  The veteran served on 
that carrier and in a fighter squadron.   

The veteran has not been afforded a VA examination to 
determine if he has a hearing loss by VA standards.  In 
addition, there is no competent medical evidence in the 
claims folder which links the veteran's current hearing loss 
to service.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  The 
claim must be remanded to afford the veteran a VA 
audiological evaluation and an examination.  

In September 2004, the veteran wrote the RO and stated that 
his private audiologist had indicate his current hearing loss 
was caused by his exposure to noise in service.  The veteran 
may request that his private audiologist prepare a statement 
or letter to that effect and submit it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran identify all 
health care providers who have treated 
him since his separation from the service 
for hearing loss.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  VA should arrange for the veteran 
to have an audiological evaluation.  
The purpose is to determine if the 
veteran currently has a hearing loss by 
VA standards and if so, whether it is 
related to service. Specifically, the 
claims folder should be made available 
to the examiner(s)in conjunction with 
the examination, and that person should 
opine whether it is at least as likely 
as not (50 percent probability) any 
currently diagnosed hearing loss is 
related to service (including noise 
exposure in service).  A rationale for 
any opinions expressed should be 
provided.  If the evidence is 
insufficient to provide a basis for 
answering the question the examiners 
should indicate that in their reports.  

3.  The claim should then be reviewed, 
any notice or duty to assist 
deficiencies corrected, and a decision 
entered on the veteran's claim.  If it 
remains adverse, he and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



